STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re B. A. D. AUSTIN, Minor.                                       August 25, 2015

                                                                    No. 325968
                                                                    St. Clair Circuit Court
                                                                    Family Division
                                                                    LC No. 13-000345-NA


Before: RONAYNE KRAUSE, P.J., and GLEICHER and STEPHENS, JJ.

PER CURIAM.

        Respondent mother appeals as of right a circuit court order terminating her parental rights
to the minor child pursuant to MCL 712A.19b(3)(c)(i) and (c)(ii). We affirm.

       The trial court did not clearly err in finding that § 19b(3)(c)(i) had been established by
clear and convincing evidence. In re Trejo, 462 Mich. 341, 355-357; 612 NW2d 407 (2000);
MCR 3.977(H)(3)(a) and (K).

         The initial dispositional order was entered on February 4, 2014, 41 weeks before the
supplemental petition was filed. Respondent was provided with services to address her
substance abuse problem. She was referred for a substance abuse assessment, but did not attend
and continued to use drugs as shown by positive drug tests in early February 2014. She
completed inpatient treatment in March 2014, but promptly relapsed as shown by positive drug
tests in March and May 2014. Respondent was thereafter incarcerated and was released on June
30, 2014. She resumed using drugs as shown by a positive drug test on July 14, 2014. Her drug
use led to additional criminal activity and she was jailed again in September 2014, and had not
been released as of the termination hearing in January 2015. The evidence clearly showed that
respondent’s substance abuse problem had not been rectified. While respondent had brief
episodes of sobriety while in jail, she never demonstrated an ability to maintain her sobriety for
any appreciable length of time while in the community. The trial court did not clearly err in
finding that the condition that led to the adjudication was not reasonably likely to be rectified
within a reasonable time considering the child’s age.

        The trial court cited § 19b(3)(c)(ii) as an additional basis for termination, but did not
indicate what “other conditions” supported the application of this ground. However, because
only one statutory ground need be established, In re Frey, 297 Mich. App. 242, 244; 824 NW2d
569 (2012), and the trial court did not clearly err in finding that § 19b(3)(c)(i) had been
established by clear and convincing evidence, any error with respect to § 19b(3)(c)(ii) was
harmless. In re Powers, 244 Mich. App. 111, 118; 624 NW2d 472 (2000).
                                                -1-
        We also reject respondent’s argument that the trial court erred in finding that termination
of her parental rights was in the child’s best interests. MCL 712A.19b(5). The trial court’s
decision regarding the child’s best interests is reviewed for clear error. In re White, 303 Mich
App 701, 713; 846 NW2d 61 (2014); MCR 3.977(K). Whether termination is in the child’s best
interests is determined by a preponderance of the evidence. In re Moss, 301 Mich. App. 76, 90;
836 NW2d 182 (2013). Although evidence showed that there was a bond between respondent
and the child, the evidence also showed that respondent had not made the child a priority in her
life. Both her drug use and related criminal conduct respectively deterred and prevented her
from visiting the child to the extent that she had not seen the child for approximately six months
as of the termination hearing. The fact that respondent was continually in and out of the child’s
life was confusing to the child, who was in counseling to deal with the issue. In addition, the
child had been in foster care for a year and it was unknown when respondent would be available
to plan for the child, given that she was awaiting sentencing on multiple felony charges. The
trial court did not clearly err in finding that termination of respondent’s parental rights was in the
child’s best interests.

       Affirmed.

                                                              /s/ Amy Ronayne Krause
                                                              /s/ Elizabeth L. Gleicher
                                                              /s/ Cynthia Diane Stephens




                                                 -2-